DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "3" have both been used to designate “the pivoting system”. “The pivoting system” is labeled as “3” on page 4 line 33 and the “the pivoting system” is labeled as “2” on page 4 line 21 within the specification. Further, figure 3 appear to be showing “2” and “3” pointed at the same “pivoting system” with no clear distinction between the two. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference characters "2" and "3" have both been used to designate “the pivoting system”. “The pivoting system” is labeled as “3” on page 4 line 33 and the “the pivoting system” is labeled as “2” on page 4 line 21 within the specification.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The word “the” should be placed in between the words “wherein” and “locking” in the 4th line of claim 1. The claim should read “an axially moving locking mechanism on an end of the mullion, wherein the locking mechanism is movable upward and downward…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US3672098 hereinafter “Webb”) in view of Papadatos (US4050723 hereinafter “Papadatos”) in further view of Messa (EP1275806 hereinafter “Messa”).

With regards to claim 1 and 8, Webb teaches
A pivotable mullion (18 or 19) that pivots from the horizontal to vertical position (see abstract), of a vertical lifting door (13), that engages with a base plate (84) when in the vertical position. 

Webb does not teach an axially moving locking mechanism on an end of the mullion that applies an external force onto a cover plate to open and close a floor pit. 

However, Papadatos teaches an axially moving locking mechanism (6) on an end of a door (D). Wherein the locking mechanism (6) is movable upward (see figure 1) and downward (see figure 2) and generates an external force when the locking mechanism is moved downward (see figure 2). The axially moving locking mechanism (6) comes into contact with a cover plate (13) and applies an external force greater than the internal force of the cover plate (13) in order to move the cover plate (13) into an open position to receive the locking mechanism (6) as shown in figure 2.

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, to have the axially moving locking mechanism that penetrates a cover plate because this allows for the mullion to be securely fastened in the floor pit when in the locked vertical position while also providing a cover for the floor pit when the mullion is not in contact. 

Papadatos does not teach that the cover plate comprises a pivoting system that allows the cover plate to pivot from a horizontal first position to a vertical second position due to an external force applied on the cover plate. 

However, Messa teaches A floor pit covering system (see figures 4 and 5) arranged to interconnect with an automatic gate (25) comprising a cover plate (31) that changes position in response to force applied by the automatic gate (25). The floor pit further comprises a pivoting system (32, 33, 34), said pivoting system (32, 33, 34) being adapted for arranging said cover plate (31) in a second end position (shown in figure 5) in response to an external force (force from 25 applied over top 31), being applied onto said cover plate (31), said cover plate (31) being arranged in said first end position (shown in figure 4) when the external force is less (31 is in first end position when external force from 25 is not applied over top it) and in said second end position (shown in figure 5) when the external force exceeds (external forces exceeds internal force when 25 is applied over top 31) the internal force, wherein said first end position (shown in figure 4) is a horizontal position (31, see figure 4) and said second end position (shown in figure 5) is in a slanted position (31, see figure 5).
(when combined with Webb and Papadatos, the axially moving locking mechanism on the end of the mullion will penetrate the floor pit when in a vertical position similar to what is shown in figure 5 of Messa. The floor pit of Messa will replace the floor pit shown in Papadatos) 

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, having the locking mechanism of Papadatos, to have a cover plate attached to a pivoting system because the pivoting system allows the cover plate to perform its function with less force needed which allows for the system to operate smoother and prevents overexertion of the system. 

Messa does not teach that the second end position (shown in figure 5) of the cover plate (31) is in a fully vertical position. 

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, having the floor pit covering system of Messa, to have the cover plate be in a vertical position in the second end position because Webb uses a pivotable structure that goes from horizontal to vertical for one structure so making another structure pivot in that same way would be consistent with the overall inventions elements. Changing the position has been held as unpatentable because shifting the position of the second end position of the cover plate would not have modified the operation of the device. (See MPEP 2144.04 VI. C).

With regard to claim 7, Messa teaches
wherein said floor pit (shown in figures 4 and 5) is closed when said cover plate (31) is arranged in said first end position (shown in figure 4), and said floor pit (shown in figure 4 and 5) is open when said cover plate (31) is arranged in said second end position (shown in figure 5)

With regard to claim 10, Messa teaches
wherein said floor pit (shown in figures 4 and 5) is closed when said cover plate (31) is arranged in said first end position (shown in figure 4) and said floor pit (shown in figures 4 and 5) is open when said cover plate (31) is arranged in said second end position (shown in figure 5)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Webb, in view of Papadatos, in view of Messa, in further view of Hormann (DE202014000197 hereinafter “Hormann”)

With regard to claim 11, Webb teaches motors (60, 66) with cables (58, 64) that are used to both lift the overhead doors (13, 14, 15) and lift/pivot the swing-up mullions (18,19) (see column 2 lines 47-69). 
(when combined with axially moving locking mechanism of Papadatos, a motor and cable system will be used to lower and raise the mechanism during locking and unlocking.)
Webb in view of Papadatos does not teach the axially moving locking system being comprised of a pin. 

However, Hormann teaches a partition (100) that has a locking system being comprised of a pin (184) (when combined with Papadatos, the plunger will be replaced with a pin for penetrating the floor pit)

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, having the locking mechanism of Papadatos, to have the locking system comprise a pin because pins were known in the art for locking devices while also needing less surface area to lock the device. 

With regard to claim 12, Hormann teaches
wherein the pin (184) is at least partially disposed in the interior (see figure 1) of the mullion (100).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The arguments regarding the axially moving locking mechanism were added before examination and reference Papadatos has now been added in combination to teach the claim limitations that relate to the axially moving locking mechanism.
Webb, Papadatos, and Messa in combination teach a pivotable mullion with a locking mechanism that penetrates a cover plate and changes the cover plate from a first to a second position as argued by the applicant. 
The rejection that included Abele for claims 2-6 have been withdrawn.
Newly added claims have been added above and rejected as seen above. 
Drawing, specification, and claim objections have been added as seen above. 
Allowable subject matter has been indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637